ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-085, concluding on the record certified to the Board pursuant to Rule l:20-4(f)(default by respondent), that HENRY A. WALSH, JR., of LAKEWOOD, who was admitted to the bar of this State in 1993, should be censured for violating RPC 8.1(b)(failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that HENRY A. WALSH, JR., is hereby censured; and it is further
*446ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.